AO 245D (CASD Rev . 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.
                  TRA VION MCHENRY (9)
                                                                        Case Number:        3:l 7-CR-00270-JAH

                                                                     Sammer A. Zakhour
                                                                     Defendant's Attorney
REGISTRATION NO.                61396-298
•-
THE DEFENDANT:
!ZI   admitted guilt to violation ofallegation(s) No.      1

D     was found guilty in violation of allegation(s) No.
                                                           ------------ after denial of guilty.
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

                                   nv8, Failure to be truthful and/or follow instructions




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                         N. JOHN A. HOUSTON
                                                                          ITED STA TES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                TRA VION MCHENRY (9)                                                     Judgment - Page 2 of 6
CASE NUMBER:              3:17-CR-00270-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 17-CR-00270-JAH
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:             TRA VION MCHENRY (9)                                                         Judgment - Page 3 of 6
     CASE NUMBER:           3:17-CR-00270-JAH

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
30 months

                                            MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. ( check if applicable)
5. ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   •The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.   •The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:l 7-CR-00270-JAH
 AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                  TRA VION MCHENRY (9)                                                                   Judgment - Page 4 of 6
 CASE NUMBER:                3:l 7-CR-00270-JAH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                    3:17-CR-00270-JAH
.

    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:            TRA VION MCHENRY (9)                                                     Judgment - Page 5 of 6
    CASE NUMBER:          3: 17-CR-00270-JAH

                                   SPECIAL CONDITIONS OF SUPERVISION

       1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
           directed by the probation officer. Allow for reciprocal release of information between the probation
           officer and the treatment provider. May be required to contribute to the costs of services rendered in an
           amount to be determined by the probation officer, based on ability to pay.
       2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
       3. Shall not associate with any person who you know, or who a probation officer or other law enforcement
           officer informs you is a West Coast gang member or associate, or any other known gang member or
           associate, unless given permission by the probation officer.
       4. Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
           jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
           gang affiliation, association with or membership in the West Coast gang or any other gang, unless given
           permission by the probation officer.
       5. Shall not associate with any person who you know, or who a probation officer or other law enforcement
           officer informs you is a West Coast gang member or associate, or any other known gang member or
           associate, unless given permission by the probation officer.
       6. Shall not display any known gang signs or gestures.
       7. Provide complete disclosure of personal and business financial records to the probation officer as
           requested.
       8. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
           material, or through any third-party communication, with the victim or victim's family, without prior
           approval of the probation officer.
       9. Shall abstain from all alcohol for a period up to 90 days and not be present in or frequent places where
           alcohol is the main item of sale during the time you are in treatment for up to 90 days.
       10. Visits with Richard Serrano and Carl Stuckey only during family gatherings when Probation has been
           notified.
       11. Defendant shall not associate with any known gang members or persons identified as gang members by
           Officers or Probation including West Side crips, Deep Valley crips, Insane crips.
       12. The Defendant must also submit his person, property, house, residence, vehicle, papers, [computers (as
           defined in 18 U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media,]
           or office, to a search conducted by a United States probation officer. Failure to submit to a search may
           be grounds for revocation of release. The offender must warn any other occupants that the premises may
           be subject to searches pursuant to this condition. An officer may conduct a search pursuant to this
           condition only when reasonable suspicion exists that the offender has violated a condition of his
           supervision and that the areas to be searched contain evidence of this violation. Any search must be
           conducted at a reasonable time and in a reasonable manner.
       13. Participate and successfully complete a Drug Treatment Program (start in June).

       14. Be monitored for a period of six months (180 days) , with the location monitoring technology at the
           discretion of the probation officer. The offender must abide by all technology requirements and must pay
           all or part of the costs of participation in the location monitoring program, as directed by the court and/or
                                                                                                  3:17-CR-00270-JAH
•



    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:            TRA VION MCHENRY (9)                                                Judgment - Page 6 of 6
    CASE NUMBER:          3: l 7-CR-00270-JAH

           the probation officer. In addition to other court-imposed conditions of release, the offender's movement
           in the community shall be restricted as specified below:

           (Home Confinement/Curfew)

           Weekend home confinement: You are restricted to your residence every day from 10:00 PM on Fridays
           to 10:00 AM on Mondays for 6 months as directed by the probation officer. If Monday is a Holiday, then
           home detention extends to 10:00 AM on Tuesday morning.

           Weekday curfew: You are restricted to your residence every evening Monday through Friday beginning
           at 10:00 PM until 10:00 AM the following morning for 6 months as directed by the probation officer. If
           Monday is a Holiday, then the Curfew remains in effect until 10:00 AM on Tuesday morning.

    II




                                                                                             3: 17-CR-00270-JAH
